Powell, J.
The defendant was making a statement to the jury, under section 1036 of the Penal Code (1910). Instead of talking about the matter in issue and things relating to the ease on trial, he went, into a long and rambling statement concerning a number of wholly irrelevant matters. After he had thus been indulged for a great length of time, and while he was speaking of a matter wholly foreign to the issue involved in the case on trial, the judge interrupted him and said to him? “Mr. Jordan, the law allows you great latitude in making your statement; but I can not permit you to go into matters wholly at variance with your case, and not connected with the case. What has cross-ties, or Mr. Simmons, or Christmas dinners, to do with the case? I beg of you to confine yourself to matters connected with the issues involved. At any rate, I do not think it will do your ease any good.” Held, not error. Judgment affirmed.